Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 21, 2002, convicting him of rape in the first degree, sexual abuse in the first degree (two counts), unlawful imprisonment in the first degree, criminal possession of a weapon in the fourth degree, sexual misconduct, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not support the defendant’s claim of ineffective assistance of counsel. The defendant’s trial counsel rendered meaningful representation to him at all stages of the proceeding (see People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137, 146 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Altman, J.E, Florio, Friedmann and Mastro, JJ., concur.